Case 2:17-cv-01914-JP Document 92-22 Filed 06/17/19 Page 1of 3
Summary View for JONES, KENYADA Page 1 of 3

Progress Notes

PID: 696157 Intake: 1612041
Facility Code: CFCF Housing Area: ,B1POD4,07,1

Patient: JONES, KENYADA Provider: Behavioral Health Social Worker
DOB: 09/21/1970 Age: 45Y Sex: Male Date: 07/02/2016
Phone:

Address:

 

Subjective:

1, IM seen for an emergency referral. IM reports " I have been here for over a week, and I know my meds
were bridge ordered and I have not gotten any." LSW contacted medical and was informed that the IM's
order had not been taken off and a MARS had not been created. However the nurse for until B1-4 Ms. Knots
states she will make sure that the IM receives his meds this day..

HPI:

Medical History: HX HTN BP 126 / 78 - NORVASC 5 MG, /QD LAST TAKEN YESTERDAY, HX KIDNEY
FAILURE - NOT TAKING MEDS / NOT ON DIALYSIS ( 1/M NONCOMPLIANT ), I/M STATES HE HAS CANCER
SPREAD ALL OVER HIM ( I/M HAS MULTIPLE BOILS IN B/L AXILLA ) AS PER I/M THESE ARE CANCEROUS
NOT SEEKING ANY MEDICAL , HX SCHIZOPHRENIA, MANIC DEPRESSION , MOOD SWINGS ~- ZYPREXA 5 MG,
DEPEKOTE 500 MG , COGENTIN, HALDOL . BENADRYL - LAST DOSE 2DAYS AGO, DENIES DRUGS /
ALCOHOL USE,

Family History:

Social History:

Medications: None

Allergies: Lisinopril: shortness of breath: Allergy, HYDROmorphone HCI PF: shortness of breath: Allergy.

Objective:
Past Orders:

Examination:
BH Suicide Risk Evaluation:

Reason for Sulclde Risk/Assessment
Date of Assesment 07/02/2016
Reason for Suicide Risk Assessment? Emergency Referral
Prior Suicide Risk Evaluation Reviewed Yes

Protective Factors
Family Support Yes
Support from spouse/significant other No
Role in caring for children or dependents No
Positive, supportive peer relations No
Strong protective splritual/religious bellefs Yes
Reallstic future orlentation and plans Yes
Positive goal orientation Yes
High school or greater level of education Unable/Unwilling to answer
Treatment compllance N
Positive coping skills (describe below) No

Historical (Static) Risk Factors
Family/close friends history of sulcide No
Prior sulcldial/self Injurious behavior No
Prior sulcidal/self Injurious Ideation No
History of substance abuse Yes
Description, details and dates "JI have done all of them."
History of physical or sexual abuse No
Prior convictlon for L and L acts with a child No
History of severe Impulsivity No
History of mental illness/psychlatric treatment Yes
Description, detalls and dates Schizoaffective
Cluster B Personallty Tralts No

EXHIBIT

—

https://papppsapp.eclinicalweb.com/mobiledoc/jsn/catalog/xml/printChartOptions.jsp?en...

 
Case 2:17-cv-01914-JP Document 92-22 Filed 06/17/19 Page 2 of 3
Summary View for JONES, KENYADA Page 2 of 3

Cllnical (Current Dynamic) Risk Factors Behavioral
Recent suicidal/self Injurious behavior No
Recent/current impulsivity No
Sulcide notes/giving belongings away No
Recent assaultive/violent behavior No
Clinical Risk Factors Ideation/Thought Content/Perception
Premeditated, lethal plan/behavior No
Auditory command hallucinations No
Lack of future orlentation or plans No
Recent suicidal/self Injurlous Ideation No
Bellef that death will bring relief No
Fixed determination to harm/kill self Mo
Rigid, all or nothing thinking No
Fatalistic delusions or fantasies No
Clinical (Current Dynamic) Risk Factors Negative Factors
Treatment noncompllance No
Sudden calm following suicide attempt No
Clinical (Current Dynamic) Risk Factors Depressive/Mood
Patient endorses hopelessness and/or helplessness No
Patient appears hopeless/helpless No
Affective Instability or labillty No
Intense turmoll, agitation, anxiety, anguish or despalr No
Feellngs of worthlessness No
Shame, threat to self esteem, or guilt No
Social withdrawal atyplcal for Inmate No
Elevated anger, hostility or alienation No
Fearfulness regarding safety No
Situational (Current Dynamic) Risk Factors
High profile/helnous/shocking crime No
First jail/prison sentence No
Recent Incarceration Yes
Description, details and dates VOP
Recent loss, rejection or separation No
Anxlety or depression related to Inability to make phone calls No
Support system refusing to pay bail No
Recent parole violation/new charge No
New disciplinary charge or sanctions No
Potential for long/Ilfe sentence No
Recent negative court hearing results No
Signs of withdrawal/detoxification No
Chronic, serlous or terminal [lIness No
Single cell placement No
Administrative/disclplinary segregation No
Other recent bad news No
Trauma or sexual/physical abuse in facility No
Conflicts with peers/others No
Clinican's Impression JM emergency referral with a history of MH.
Inconslstencles
Inconsistencies in risk factors as reported by IM referral source, IM, IMS, IBHE, PARS, verbal reports
from staff and/or other screening tools No
Risk Assessment
Review- Assessment for Current Risk (if MSW immediately refer to MD/NP if Moderate or High Risk)

Low
Are you a psychlatrist or nurse practitioner? No

Assessment:
Assessment:

1/M denles any SI/HI, IM is a 45 y/o AA male seen for an emergency referral. IM presented with a low affect,
yet orlented x3, very cooperative and calm. IM reports not recelving his medication and Is concerned about
the " voices coming back." IM appeared lucid and was able to engage In a logical and coherent conversation
regarding his MH treatment. IM denles current S/I, H/I, A/H, V/H. IM will recelve his meds that have been

https://papppsapp.eclinicalweb.com/mobiledoc/jsn/catalog/xml/printChartOptions,jsp?en... 10/11/2016
Case 2:17-cv-01914-JP Document 92-22 Filed 06/17/19 Page 3 of 3

Summary View for JONES, KENYADA Page 3 of 3

bridged according to nurse Knotts. No acute MH needs this day...

Plan:
Immunizations:

Therapeutic Injections:

Labs:
Preventive:

Disposition:
Disposition: No acute intervention needed

Provider: Behavioral Health Social Worker
Patient: JONES, KENYADA DOB: 09/21/1970 Date: 07/02/2016

Addendum:

07/02/2016 04:53 PM Harrls-White, Deborah > Ms. Knotts states that IM did not have a MAR in

the book and requested that the Sw contact triage to have them make up a MAR. However LSW
became busy with other MH emergencies and was not able to inform triage.

 

 

 

 

Electronically signed by Deborah Harris-White LSW MHM on 07/02/2016 at 09:52 AM EDT
Sign off status: Completed

https://papppsapp.eclinicalweb.com/mobiledoc/jsp/catalog/xml/printChartOptions.jsp?en... 10/11/2016
